COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §               No. 08-14-00014-CR
 THE STATE OF TEXAS,
                             State,            §                 Appeal from the
 v.
                                               §                171st District Court
 PHILLIP ANDREW FRIAS,
                                               §             of El Paso County, Texas
                            Appellee.
                                               §               (TC# 20130D03266 )



                                          ORDER

        The Court GRANTS the Honorable Bonnie Rangel’s Motion for Extension of Time to File

Findings of Fact and Conclusions of Law in reference to this Court’s order of July 30, 2014.

The Findings of Fact and Conclusions of Law are now due to be filed in this office on October 3,

2014.


        IT IS SO ORDERED this 3rd day of September, 2014.



                                                    PER CURIAM